Title: To James Madison from Daniel D. Tompkins, 16 May 1815
From: Tompkins, Daniel D.
To: Madison, James


                    
                        Sir,
                        New York May 16. 1815
                    
                    John A. Smith Esquire, son of Col Wm Smith late member of Congress & grandson of President Adams, has it in contemplation to visit Europe & is solicitous of obtaining public employment there. He is a young gentleman of good education & morals; & of patriotic feelings; whose character & standing both as a gentleman and in his profession is respectable.
                    It is with great pleasure and confidence that I recommend Mr Smith to your notice as a young gentleman highly worthy of the notice and confidence of the government. With great respect and esteem I have the honor to be, Sir, Your Obt St.
                    
                        
                            Daniel D. Tompkins
                        
                    
                 